Citation Nr: 0434209	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to service connection for skin disability of 
the feet.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by the Manchester, New Hampshire Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2004, the appellant was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.  

In July 2004, after the claims folder was received at the 
Board, the veteran submitted additional evidence.  In 
addition, he submitted a signed statement waiving his right 
to have this evidence initially considered by the RO.  

The issue of entitlement to an initial rating in excess of 10 
percent for hypertension is decided herein.  The issues of 
entitlement to service connection for low back disability and 
skin disability of the feet are addressed in the remand that 
follows the order section of this decision.


FINDING OF FACT

Since June 2002, the veteran's service-connected hypertension 
has been manifested by diastolic pressure predominantly 100 
or more, but not 110 or more, and systolic pressure 
predominantly 160 or more, but not 200 or more.  




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
rating for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3 ,4.7, 4.104, 
Diagnostic Code 7101 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.

With regard to the veteran's claim for an initial rating in 
excess of 10 percent for hypertension, the Board notes that 
VA's General Counsel has held that the notification 
requirements of the VCAA and the regulations implementing it 
are not applicable to initial evaluation issues.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The Board is bound by this opinion.  
See 38 U.S.C.A. § 7104(c) (West 2002).

However, the Board notes that the record reflects that the 
veteran has been informed of the requirements for the benefit 
sought on appeal, the evidence necessary to substantiate his 
claim, the information that he must provide to enable the RO 
to obtain evidence on his behalf, and the evidence that he 
should submit.  Moreover, the veteran has been afforded an 
appropriate VA examination and all indicated record 
development has been completed.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Factual Background

Service medical records include a January 1972 separation 
examination report, which notes that the veteran's blood 
pressure was 140/70.  Blood pressure reading the following 
week was 150/100; blood pressure reading in February 1972 was 
130/84.

A VA Form 21-526 received by the RO in June 2002 notes that 
the veteran had been employed as chief of airport maintenance 
since September 1990.

In a letter received by the RO in June 2002, Dr. Peter 
Lundquist indicated that he was treating the veteran for 
hypertension.  He stated that the veteran, "has been treated 
and well-controlled with his blood pressure for several years 
now; he has been on the Altace as far back as 1997."

An August 2002 VA examination report notes the veteran's 
complaints of occasional shortness of breath, as well as some 
swelling in his hands and legs.  He denied any chest pain.  
The veteran reported that he had been issued a third-class 
private pilots license, which was dependent on his taking 
antihypertensive medication.  Upon examination, blood 
pressure was 140/102 left and 140/108 right.

By rating decision dated in September 2002, the RO granted 
service connection for hypertension, and assigned a 10 
percent rating, effective from June 2002.

Treatment records from Dr. Lundquist note blood pressure 
readings of 148/100 in November 2002 and 158/100 in April 
2003.

In a May 2003 letter, Dr. Lundquist stated that he recently 
changed the veteran's dose of Altace from 10 mg to 20 mg 
daily.  He reported that the veteran's blood  pressure was 
"much improved;" the latest blood pressure reading was 
126/84.

Treatment records from Dr. Lundquist note blood pressure 
readings of 118/82 in June 2003, 110/80 in September 2003 and 
130/80 in November 2003.  In November 2003, Dr. Lundquist 
noted that the veteran's blood pressure was "quite stable."

During a November 2003 personal hearing, the veteran 
testified that he obtained his pilots license and wanted to 
become a commercial pilot.  However, he reported that a 
flight surgeon told him that his hypertension would prevent 
him from ever becoming a commercial pilot.

In a statement received by the RO in February 2004, the 
veteran essentially stated that his blood pressure would be 
much worse if he were to stop taking his medication.  He also 
submitted a copy of the Federal Aviation Administration's 
medical standards and certification, which notes maximum 
acceptable blood pressure readings for pilots of certain age 
groups.

In an April 2004 letter, Dr. Lundquist stated that the 
veteran was, "under good control with his blood pressure at 
present, but has had episodes of significant hypertension 
which required increases in dose of medication on several 
occasions."  Dr. Lundquist noted that the veteran had blood 
pressure readings as high as 150/100 during the past year.  
He also stated, "It is my medical opinion that without 
medication [the veteran's] blood pressure would clearly be 
excess of 180/120."

During a July 2004 videoconference hearing before the Board, 
the veteran testified that his private physician had to keep 
increasing his medication in order to control his blood 
pressure.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating criteria for hypertension provide that for 
hypertensive vascular disease, a 60 percent rating is 
warranted when diastolic pressure is predominantly 130 or 
more.  A 40 percent evaluation is warranted when diastolic 
pressure is predominantly 120 or more.  A 20 percent rating 
is warranted when diastolic pressure is predominantly 110 or 
more, or when systolic pressure is predominantly 200 or more.  
A 10 percent evaluation is warranted when diastolic pressure 
is predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  The minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control is 
10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).

After reviewing the record, the Board concludes that an 
initial rating in excess of 10 percent is not warranted.

Under the applicable criteria, an evaluation in excess of 
percent requires predominantly elevated diastolic pressure of 
110 or more, or predominantly elevated systolic pressure of 
160 or more.  The evidence of record for the period since 
June 2002 notes numerous diastolic pressure readings below 
110 (the highest was 108) and numerous systolic readings 
below 200 (the highest was 158).  Therefore, the criteria for 
an initial rating in excess of 10 percent under Diagnostic 
Code 7101 have not been met.

The Board acknowledges Dr. Lundquist's opinion that, without 
medication the veteran's blood pressure would be excess of 
180/120.  However, the Board notes that the veteran is, in 
fact, on medication and has never had blood pressure readings 
in the range of 180/120.  The rating assigned for the 
veteran's service-connected hypertension is based on the 
clinical evidence of record.  Obviously, however, this 
decision by the Board would not prohibit the veteran from 
providing medical evidence of increased blood pressure 
readings in the future, which may provide a basis for a new 
claim for an increased rating.

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation but has found none.  
In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has also considered whether the veteran is 
entitled to a higher rating for any portion of the initial 
evaluation period.  However, at no time since the effective 
date of the grant of service connection does the evidence 
show entitlement to a rating higher than the rating assigned.  
The assigned rating reflects the greatest degree of 
disability shown by the record; thus, staged ratings are not 
for application.

The Board has also considered whether the case should be 
forwarded to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran's 
hypertension has not necessitated frequent periods of 
hospitalization and that the manifestations of the disability 
are those contemplated by the schedular criteria.  Moreover, 
the Board notes that the veteran is employed.  Although the 
disability could limit the veteran's opportunities as a 
pilot, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.


REMAND

With regard to the veteran's claims for service connection 
for low back disability and skin disability of the feet, the 
Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to these 
claims.

First, the veteran contends that he currently has a low back 
disability that is related to his combat military service.  
Specifically, he maintains that he fell on several occasions 
during service, including during a mortar attack.  The 
veteran's DD Form 214 notes that his active military service 
includes service in Vietnam.  The veteran's military 
occupational specialty was helicopter repairman; his last 
duty assignment was as a member of an infantry division.  The 
Board notes that the veteran has not received any awards or 
citations indicative of combat.  However, the Board also 
notes that the veteran's service personnel records have not 
yet been associated with the claims file.  So that a 
determination can be made as to the veteran's combat service 
(or lack thereof), his service personnel records should be 
obtained.  

Moreover, during an April 1969 enlistment examination, the 
veteran reported a history of low backache with prolonged 
standing.  Following service, the veteran was seen in 1999 
with complaints of a twisting injury at work; the diagnosis 
was degenerative changes of the lumbosacral spine.  In a July 
2004 letter, Dr. Loretta Guzzi noted that the veteran had 
related experiencing some trauma during his tour in Vietnam.  
She opined that the veteran's, "present back condition can 
be a result of the trauma that [he] sustained while serving 
in Vietnam."  The Board notes that there is no indication 
that this opinion was rendered following a review of all 
pertinent records.  Moreover, the opinion includes no 
assessment of the likelihood that the veteran's current low 
back disability is etiologically related to service.  
Therefore, the opinion is not adequate for adjudication 
purposes.

Second, service medical records note that the veteran was 
seen with complaints of a skin disability of the feet during 
service.  Specifically, in April 1970, the veteran was seen 
and treated for skin peeling off his heels.  Following 
service, the veteran was treated for onychomycosis in 2002.  
The veteran contends that his current skin disability of the 
feet began during his military service.

The Board notes that the veteran has not undergone a VA 
examination for the purpose of obtaining an etiology opinion.  
For this reason, additional VA examination is necessary.  See 
38 U.S.C.A. § 5103A (West 2002).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  The RO should contact the National 
Records Personnel Center and obtain the 
veteran's service personnel records.

2.  The RO should request the appellant 
to submit any pertinent evidence in his 
possession and to either submit or 
provide the information and any 
authorization necessary for the RO to 
obtain a copy of any medical records, not 
already of record, pertaining to post-
service treatment or evaluation of his 
low back disability and/or his skin 
disability of the feet.

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

4.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

5.  When all indicated record development 
has been completed, the veteran should be 
provided an examination by a physician 
with appropriate expertise to determine 
the etiology of any currently present 
skin disorder of the feet.  The claims 
file must be made available to and 
reviewed by the examiner.

Based upon the examination results and 
the review of the claims file, the 
examiner should express an opinion with 
respect to each currently present skin 
disorder of the feet as to whether it is 
at least as likely as not that the 
disorder originated during the veteran's 
military service or is otherwise 
etiologically related to his military 
service, to include the peeling skin of 
the heels noted in service.

The supporting rationale for all opinions 
expressed must also be provided.

6.  The veteran should also be provided 
an examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present low 
back disability.  The claims file must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the examination results and 
the review of the claims file, the 
examiner should answer the following 
questions with respect to each currently 
present low back disorder:

Is it at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present low back disorder which the 
examiner believes was not present 
during military service, is it at 
least as likely as not that the 
disorder is etiologically related to 
the veteran's military service?

The supporting rationale for all opinions 
expressed must also be provided.

7.  The RO should also undertake any 
other development it determines to be 
warranted.

8.  The RO should then readjudicate the 
issues of entitlement to service 
connection for low back disability and 
skin disability of the feet.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



